DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12 Jun 2019 for application number 16/438,496. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 Jun 2019 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and 7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsunari et al. [hereinafter as Tatsunari] (JP2008269281 – as cited in IDS filed 12 Jun 2019) in view of Ginetti (US 9,208,137 B2).
In reference to claim 1, Tatsunari teaches an information processing apparatus comprising:
a presentation section that, in a case where cancellation of a operation with respect to an object is received and another operation which is executed after the operation corresponding to a cancellation target exists, presents a screen used to receive treatment of the other operation [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation].
However, Tatsunari does not explicitly teach a movement operation.
Ginetti teaches movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation].
It would have been obvious to one of ordinary skill in art, having the teachings of Tatsunari and Ginetti before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Tatsunari to include the functionality as taught by Ginetti in order to obtain an operation cancellation system in which a movement operation may be cancelled to display an operation history. 
One of ordinary skill in the art wanted to be motivated to obtain an operation cancellation system in which a movement operation may be cancelled to display an operation history to facilitate the distinguishing among edits in an edit list [Ginetti, col. 1, lines 45-46].

In reference to claim 2, Tatsunari and Ginetti teach the invention of claim 1 above.
The information processing apparatus according to claim 1, wherein the screen includes options, which are used to determine whether or not to leave an object that preserves a result of the other operation [para 0036 discloses the ability to cancel a plurality of operations performed after the cancelled operation; paras 0038-0041 disclose the ability to redo, e.g. preserve, operations], in a case where the operation is cancelled [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation].
Ginetti further teaches The information processing apparatus according to claim 1, wherein the screen includes options, which are used to determine whether or not to leave an object that preserves a result of the other operation, in a case where the movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation] is cancelled [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact].

In reference to claim 4, Tatsunari and Ginetti teach the invention of claim 1 above.
Ginetti teaches movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation].
Tatsunari further teaches The information processing apparatus according to claim 1, wherein, in a case where the cancellation of the operation in which the result of the other operation is preserved is executed, duplication of the object that preserves the result of the other operation is generated [paras 0038-0041 disclose the ability to redo, e.g. preserve/duplicate, operations].
Ginetti further teaches that the result of the other operation is generated before the cancellation is executed [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact, e.g. the results of those edits are generated before the cancellation].

In reference to claim 5, Tatsunari and Ginetti teach the invention of claim 4 above.
movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation].
Tatsunari further teaches The information processing apparatus according to claim 4, wherein the duplication of the object that preserves the result of the other operation is generated in a management location where an object corresponding to a duplication source exists at a point of time in which the movement operation is cancelled [paras 0038-0041 disclose the ability to redo, e.g. preserve/duplicate, operations; para 0038 discloses storing operations in an editing database during cancellation events]. 

	In reference to claim to claims 6-7, claims 6-7 are rejected for the same reasons as that of claim 1.	

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsunari in view of Ginetti further in view of Lehmann et al. [hereinafter as Lehmann] (US 2017/0192952 A1) further in view of Inose et al. [hereinafter as Inose] (US 2009/0307589 A1).         
In reference to claim 3, Tatsunari and Ginetti teach the invention of claim 2 above.
Tatsunari further teaches The information processing apparatus according to claim 2, wherein the option, which is used to leave the object that preserves the result of the other operation, includes an option, on a history of an operation relevant to the object that preserves the result of the other operation [paras 0038-0041 disclose the ability to redo, e.g. preserve/duplicate, operations].
Ginetti further teaches The information processing apparatus according to claim 2, wherein the option, which is used to leave the object that preserves the result of the other operation, includes an option, the movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation] corresponding to the cancellation target by a operation, on a history of an operation relevant to the object that preserves the result of the other operation [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact]. 
However, Tatsunari and Ginetti do not explicitly teach an option which is used to replace the operation corresponding to the cancellation target by a operation.
Lehmann teaches an option which is used to replace the operation corresponding to the cancellation target by a operation [para 0041 discloses removing and inserting actions, e.g. replacing, throughout an action history].
It would have been obvious to one of ordinary skill in art, having the teachings of Tatsunari, Ginetti, and Lehmann before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Tatsunari and Ginetti to include the functionality as taught by Lehmann in order to obtain an operation cancellation system in which a movement operation may be cancelled and replaced with another operation. 
One of ordinary skill in the art wanted to be motivated to obtain an operation cancellation system in which a movement operation may be cancelled and replaced with another operation to provide the advantage of a user to begin with a history of actions that are valid and applicable to data [Lehmann, para 0037].
However, Tatsunari, Ginetti, and Lehmann do not explicitly teach a duplication operation.
Inose teaches a duplication operation [para 0053 discloses a copy operation]
It would have been obvious to one of ordinary skill in art, having the teachings of Tatsunari, Ginetti, Lehmann, and Inose before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Tatsunari, Ginetti, and Lehmann to include the functionality as taught by Inose in order to obtain an operation cancellation system in which a movement operation may be cancelled and replaced with a duplication operation. 


Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	NAKADA et al. (US-20140123053-A1) discloses cancelling operations and an operation history [para 0013].
Wakai et al. (US-20070050726-A1) discloses cancelling a movement operation [para 0127].
Freeman et al.  (US-20160117317-A1) discloses undoing and redoing operations [para 0052].
	Kobayashi et al. (US-20150019960-A1) discloses undoing operations [para 0085].
Sano (US-6377964-B1) discloses an undo and redo functions [claims 1, 5 ].
Straub (US-10491695-B2) discloses undoing actions and an action history [Abstract].
	Carlos (US-20180293766-A1) discloses undoing actions and an action history [para 0083].
YAMAHARA (US-20160124598-A1) discloses undoing operations [para 0018].
Ishihara et al.  (US-20110296317-A1) discloses an operation history [para 0296].
VIK (US-20110107246-A1) discloses undoing and redoing operations [para 0054].
Oshima et al.  (US-20080046809-A1) discloses undo technique and an operation history [Abstract].
Selesky et al.  (US-5890181-A) discloses undo action and an operation history [Abstract].

Dusberger (US-20030028543-A1) discloses undo/redo operations and an operation history [para 0034].
Dhupar et al. (US-20160179978-A1) discloses undo/redo operations and a movement operation [para 0021, claim 5].
Rapp et al. (US-20110078597-A1) discloses undoing a movement operation [para 0226].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173